Citation Nr: 0121218	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  00-12 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to February 
1973.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1999, from 
the Hartford, Connecticut, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied an 
increased evaluation in excess of 30 percent for PTSD.  The 
veteran perfected an appeal of this determination.


REMAND

The Board observes that the recently enacted legislation has 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent to his or her claim and expanded the duty to 
notify the veteran and his or her representative, if any, 
concerning the aspects of claim development.  See Veterans 
Claims Assistance Act of 2000, Pub.L.No. 106-475, 114 Stat. 
2096 (2000) (hereinafter, "VCAA"); Veterans Benefits and 
Health Care Improvement Act of 2000, Pub.L.No. 106-419, § 104 
(2000).  Such duty includes requesting information as 
described in 38 U.S.C.A. § 5106.  38 U.S.C.A. § 5103A (West 
Supp. 2001).

This legislation also requires VA to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is necessary to make a 
decision on the claim when the record contains (1) competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  Id.

The veteran contends that an increased rating in excess of 30 
percent is warranted for his PTSD.  In this regard, the 
claims file shows that the veteran applied for Social 
Security Disability Benefits and for Supplemental Security 
Income (SSI) from the Social Security Administration (SSA), 
as documented in the VA outpatient treatment records dated 
between September 1997 and June 1998.  These VA records 
indicate that the veteran's claim for SSA benefits was 
denied, and that he has sought an appeal of that denial.  The 
primarily basis for his SSA claim was based on his 
nonservice-connected fractured left foot and service-
connected PTSD.  However, a review of the record demonstrates 
that records from the SSA are not on file, and in fact have 
never been requested.  "As part of the Secretary's 
obligation to review a thorough and complete record, VA is 
required to obtain evidence from the Social Security 
Administration, including any decisions by the administrative 
law judge, and to give that evidence appropriate 
consideration and weight."  Hayes v. Brown, 9 Vet. App. 67, 
74 (1996).  Thus, in order for the VA to properly assist the 
veteran it is imperative that the SSA's decision be obtained, 
as well as all medical reports which were used to support 
such decision.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Additionally, the Board observes that VA outpatient records, 
dated from September 1997 to June 1998, indicate that the 
veteran's PTSD symptoms may be a factor affecting his ability 
to work.  Specifically, in a January 1998 VA medical record, 
the assessment was that the veteran's PTSD significantly 
affected his social and occupational abilities.  In June 
1998, the examiner indicated that the veteran's may be 
candidate for unemployability, noting that the veteran had 
increased PTSD symptoms, as well as somatic complaints 
concerning his left foot and arm.  In a December 1999 VA 
Clinical Summary, both the clinician and treating physician 
described the symptomatology associated with the veteran's 
PTSD, and commented that the veteran remained unemployable 
and that he had not developed significant coping strategies.  
Such factors affecting the veteran's employment status 
reasonably raise the issues of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) and a total disability rating 
based on individual unemployability (TDIU) under 38 C.F.R. 
§ 4.16(b), in connection with the appeal of an increased 
rating for PTSD.  61 Fed. Reg. 66749, VAOPGCPREC 6-96, slip 
op. at 15 (1996).  See also Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 
(2001).  Accordingly, these matter are referred to the RO for 
appropriate action.

In order to give the veteran every consideration with respect 
to the present appeal, and to ensure full compliance with the 
due process requirements in light of the rulings of the Court 
and VA General Counsel, the Board determines that additional 
development is warranted.  Accordingly, the matter is 
REMANDED to the RO for the following action:

1.  The RO should obtain from the veteran 
the names, addresses and approximate 
dates of treatment or evaluation for all 
VA and non-VA medical care providers who 
might possess additional supportive 
evidence of his claim, to include any 
health care professionals who performed 
examinations for employment purposes.

2.  The RO should obtain from the SSA a 
copy of their decisions regarding the 
veteran's claim for social security 
disability benefits and for supplemental 
security income, as well as the medical 
records relied upon in those decisions.

3.  The RO should obtain from the veteran 
a full educational, vocational and 
occupational history, to include periods 
of unemployment or less than full time 
employment.  Specifically, the RO should 
obtain from the veteran information 
concerning his employment as a 
stock/cargo clerk at Caldor's, as well as 
the circumstances surrounding his 
termination of that employment in 1997 or 
1998.  With respect to employment 
records, particularly those relating to 
lost time, sick leave, and/or the factors 
that led to the veteran's termination, 
the RO should also request that the 
veteran furnish the names and addresses 
of all private and government (i.e., 
Federal, State, and local) employers for 
whom he has worked, and that he provide 
the approximates dates of any time lost, 
sick leave used, and factors that led to 
the veteran's job termination as relevant 
to each identified employer.

4.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records, which 
have not been previously secured and 
associate them with the claims folder.  
If the RO cannot obtain any of the 
employment-personnel, or any other 
records indicated by the veteran, it 
should follow the proper procedures under 
the Veterans Claims Assistance Act.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.

5.  The veteran should be provided a VA 
psychiatric examination to determine the 
impact of the veteran's service-connected 
PTSD on his ability to work.  Any 
necessary tests or studies should be 
conducted.  The examiner should comment 
on the veteran's impairment due to the 
pathology associated with his service-
connected PTSD.  The examiner should also 
provide an opinion on the following:  
Notwithstanding his physical 
disabilities, does the veteran's PTSD 
alone render him unemployable?  
Notwithstanding his physical 
disabilities, does the veteran's PTSD 
alone cause marked interference with his 
employment?  The rationale for all 
opinions expressed should be explained.  
The claims folders must be made available 
to the examiner for review in conjunction 
with the examination.

6.  Thereafter, the RO should review the 
claims folder to ensure that the foregoing 
requested development has been completed.  
Stegall v. West, 11 Vet. App. 268 (1998). 

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
supra.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.

8.  The RO should adjudicate the claim of 
entitlement to an increased evaluation 
for PTSD, currently rated as 30 percent 
disabling.  The rating determination 
should reflect consideration of the 
provisions of 38 C.F.R. §§ 3.321(b)(1) 
and 4.16(a)-(b), in light of the 
additional evidence associated with the 
claims file.

If the benefit sought remains denied, the appellant and his 
representative should be provided a Supplemental Statement of 
the Case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court. See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

 

